Exhibit 99.1 Contacts: John McLaughlin Jennifer Williams PDL BioPharma, Inc. Cook Williams Communications, Inc. 775-832-8500 360-668-3701 John.McLaughlin@pdl.com Jennifer@cwcomm.org PDL BioPharma Provides First Quarter 2013 Royalty Revenue Guidance of $92 Million INCLINE VILLAGE, NV, March 11, 2013  PDL BioPharma, Inc. (PDL) (NASDAQ: PDLI) today announced royalty revenue guidance for the first quarter ending March 31, 2013, of approximately $92 million, as compared with actual royalty revenue of $77 million for the first quarter of 2012, a 19 percent increase. The forecasted growth in royalty revenues is driven by increased fourth quarter 2012 sales for all licensed products for which PDL receives royalties in the first quarter of 2013. Sales of Avastin
